Citation Nr: 1127626	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  10-00 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the low back, L4/5 (claimed as residuals of a back injury).

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) (claimed as chronic bronchitis and shortness of breath as a result of exposure to herbicides).

3.  Entitlement to service connection for claudication of the right and left lower extremity (claimed as bilateral leg pain and weakness).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to August 1969, with service in the Republic of Vietnam.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction of these matters is with the RO in Jackson, Mississippi.

In April 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The issues of service connection for degenerative disc disease of the low back, L4/5 (claimed as residuals of a back injury) and for claudication of the right and left lower extremity (claimed as bilateral leg pain and weakness) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim decided herein has been accomplished.

2.  COPD, claimed as chronic bronchitis and shortness of breath as a result of exposure to herbicides, was not shown in service or for many years thereafter, and there is no medical evidence of a nexus between the Veteran's diagnosed COPD, first documented many years after service, and the Veteran's active military service, to include in-service exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for COPD, claimed as chronic bronchitis and shortness of breath, to include as a result of exposure to herbicides, are not met. 38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5103, 5103A, 5107 ((West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a June 2008 pre-rating letter provided notice to the Veteran of the evidence and information needed to substantiate his claim for service connection decided herein.  This letter also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claim.  In addition, the June 2008 letter provided the Veteran with information regarding disability ratings and effective dates consistent with Dingess/Hartman.  The December 2008 RO rating decision reflects the initial adjudication of the claims for service connection on appeal.  Hence, the June 2008 letter-which meet all four of Pelegrini's content of notice requirement- also meet the VCAA's timing of notice requirement.
 
Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service treatment records, VA medical records, private medical record and a September 1973 VA examination report.  The RO has made all attempts to obtain VA medical records from the Johnson City VA medical center (VAMC) as was identified by the Veteran is various written correspondence; however, the VAMC has responded in the negative in searching for records after the Veteran's discharge from service in 1969.  The Veteran was informed and requested to submit the records if in his possession.  The RO has determined that either the records sought do not exist, or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  Also of record and considered in connection with the appeal is the transcript of the April 2011 Board hearing, as well as various written statements provided by the Veteran.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. § 3.307(a)(6)(iii) (2010).

If a Veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Recently, VA amended the list of covered diseases presumed service-connected due to herbicide exposure as to include the conditions of all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and ischemic heart disease.  A new Note 3 to section 3.309(e) provides that "the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."  See 75 Fed. Reg. 52,202-53,216 (Aug. 31, 2010), to be codified later at 38 C.F.R. § 3.309(e).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

The Veteran contends that he developed bronchitis and shortness of breath due to exposure to herbicides during his service in the Republic of Vietnam.  

Initially, the Board notes that the RO has determined that the Veteran served in Vietnam, exposure to herbicides is presumed.  However, mere exposure is not sufficient to establish service connection.  It must still be demonstrated that the Veteran has COPD (claimed as chronic bronchitis and shortness of breath) that is the result of this exposure.  However, COPD and bronchitis are not among those presumptively linked disorders, and VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 42606-42607 (June 24, 2002).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

Service treatment records show that the Veteran was seen for a cough on a few occasions along for complaints of congestion with an essentially negative chest x-ray in July 1967.  The Veteran's August 1969 separation examination revealed that the Veteran's chest and throat was evaluated as clinically normal with no complaints, findings, or diagnosis of bronchitis, COPD, or other respiratory ailment at discharge. 

Post-service medical evidence reflects  that a September 1973 VA compensation and pension examination report reflects that a chest film revealed no evidence of active infiltrative lung disease.  Films of the paranasal sinuses showed no deviation of the bony nasal septum and the Veteran was diagnosed with hyperemia nasal mucosa.  

In an October 1973 private medical record, it was noted that an ear, nose and throat examination the month prior revealed a septum badly deviated to the right and that the Veteran needed a sub-mucous resection.  

A November 2001 VA medical record reflects that the Veteran was a new patient at the VA medical center in Memphis.  The Veteran was assessed with COPD, aggravated by smoking.

VA medical records from November 2001 to April 2008 notes that the Veteran had periodic complaints of chronic cough and shortness of breath and that he was smoking three packs of cigarettes a day.  

A January 2003 VA medical record notes that the Veteran complained of coughing spells for more than 20 years.  

An April 2003 VA pulmonary consultation reflects that the Veteran complained of cough for more than five years.  The impression was chronic cough and that this could be multifactorial to include due to postnasal drip, irritation secondary to tobacco and angiotension-converting enzyme inhibitor (ACEI).

After considering the evidence in light of the above-noted criteria, the Board finds that the preponderance of the competent evidence weighs against the claim for service connection for COPD (claimed as chronic bronchitis and shortness of breath as a result of exposure to herbicides).

Initially, the Board finds that it cannot be concluded that a chronic respiratory condition, to include bronchitis and COPD was shown in service. Although the Veteran had complaints of cough and congestion on a few occasions, no actual disability underlying these symptoms was actually diagnosed.  Chest x-rays were normal.  Moreover, at separation examination, a clinical evaluation of the chest and throat was evaluated as clinically normal with no complaints, findings, or diagnosis of bronchitis, COPD, or other respiratory ailment at discharge. 

While the Veteran was seen in September and October 1973 for sinus symptoms, the first notation that the Veteran had a respiratory ailment, diagnosed as COPD, was in November 2001, more than 30 years after discharge from service. The Board notes that the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Additionally, there is no competent medical evidence or opinion that the Veteran's diagnosed COPD is related to his military service, to include herbicide exposure -and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such opinion.  In short, there is no competent medical evidence to support the claim for service connection for COPD.  In fact, the medical evidence suggests that the Veteran's chronic cough is related to his 3 packs a day smoking history, postnasal drip, and angiotension-converting enzyme inhibitor (ACEI).

In addition to the documented post-service treatment records, the evidence includes statements from the Veteran asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board, however, finds that the Veteran's reported history of continued cough since active service is inconsistent with the other evidence of record.  Indeed, while he stated that he was diagnosed with bronchitis in service, such was not noted in his service treatment records, nor was any respiratory disorder diagnosed in service. Moreover, the post-service evidence does not reflect treatment related to a respiratory disorder for many years following active service.  It seems inconceivable that appellant would have had significant breathing problems for the period after service and not sought some treatment.

The Board has weighed the Veteran's statements as to continuity of symptomatology against the absence of documented complaints or treatment for approximately 30 years following active duty discharge and finds his recollections as to symptoms experienced in the past, made in connection with a claim for benefits, to be less probative.  Therefore, neither chronicity nor continuity has been established, either through the competent evidence or through the Veteran's statements.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical findings at the time of separation from service, as well as absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against a claim.).

Under these circumstances, the Board finds that the claim for service connection for COPD (claimed as chronic bronchitis and shortness of breath as a result of exposure to herbicides) must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinki, 1 Vet. App. 49, 53-56 (1990).
ORDER

Service connection for COPD (claimed as chronic bronchitis and shortness of breath as a result of exposure to herbicides) is denied.


REMAND

During the April 2011 Board hearing, the Veteran testified that after service he worked for Xerox and he had problems with his back.  He stated that he had to file a claim for workers' compensation because of his back and was found to be fifteen percent disabled.  The records associated with that award have not been sought or obtained.  Because those records could bear on the outcome of the Veteran's appeal, efforts should be made to procure them.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2010).

With regard to the Veteran's claim for claudication of the right and left lower extremity (claimed as bilateral leg pain and weakness), in the December 2008 rating decision on appeal, the RO refers to a VA diagnostic study from April 2008 that showed left nerve root irritation from the Veteran's back condition and an August 2008 VA medical record where the Veteran was diagnosed with claudication of neurogenic or vascular etiology to be determined with future testing.  However, these VA medical records are not associated with the claim file and must be obtained prior to the Board's adjudication of this claim.  

Accordingly, these matters are REMANDED for the following actions:

1.  The RO/AMC should obtain from the Memphis VAMC all outstanding medical records from April 2008 to the present pertaining to the Veteran's claudication of the right and left lower extremity, to specifically include those noted above.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.  Any other outstanding records, including any identified by the Veteran should be sought, with assistance from him as needed.  If records are not obtained, the claims folder should contain documentation of the attempts undertaken to obtain the records.

2.  With the appropriate release(s) from the Veteran, obtain a complete copy of any judicial/administrative file(s) or other available records pertaining to the award of workers' compensation referenced by the Veteran during the April 2011 Board hearing.  Again if records are sought, but not obtained, the claims folder should contain documentation of the attempts undertaken to obtain the records.

3.  Thereafter, the RO/AMC should readjudicate the claims for service connection remaining on appeal.  If evidence received indicates that a physical examination with nexus opinion is indicated, that should be undertaken.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC. An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


